Case 3:19-cv-17272-MAS-ZNQ Document 63 Filed 03/12/20 Page 1 of 6 PageID: 624



 Thomas R. Curtin                               Edward F. Behm, Jr.
 George C. Jones                                ARMSTRONG TEASDALE LLP
 McELROY, DEUTSCH, MULVANEY                     2005 Market Street
  & CARPENTER, LLP                              29th Floor, One Commerce Square
 1300 Mount Kemble Ave.                         Philadelphia, PA 19103
 P.O. Box 2075                                  267.780.2000
 Morristown, NJ 07962-2075                      Attorneys for Defendants
 (973) 993-8100
 Attorneys for Plaintiffs

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


 UMG RECORDINGS, INC., et al.,
                                           Civil Action No. 19-17272 (MAS) (ZNQ)
             Plaintiffs,
      v.

 RCN TELECOM SERVICES, LLC,                      JOINT DISCOVERY PLAN
 et al.,

             Defendants.


      Pursuant to Federal Rule of Civil Procedure 26 and Local Rule 26, the parties

hereby submit their Joint Discovery Plan, having conducted their Rule 26(f)

conference on February 27, 2020. The parties each reserve the right to amend or

supplement their positions based on future developments and additional information

learned through discovery or the ongoing investigation into the facts and

circumstances of the case. The parties specifically note the possibility that proposed

or actual case deadlines may need to be revisited as a result of issues surrounding the

COVID-19 outbreak.

                                          1
Case 3:19-cv-17272-MAS-ZNQ Document 63 Filed 03/12/20 Page 2 of 6 PageID: 625



(a)      Any changes in timing, form, or requirements of mandatory disclosures
         under Fed. R. Civ. P. 26(a)

         The parties have not identified any such changes at this time.

(b)      The date on which mandatory disclosures were or will be made

         The parties will exchange initial disclosures on March 16, 2020.

(c)      The anticipated scope of discovery, considering the proportionality
         factors set forth in Federal Rule of Civil Procedure 26(b)(1)

         Plaintiffs’ position. Plaintiffs anticipate seeking the following categories of

documents, information, and testimony (while reserving the right to seek additional

categories of discovery as may be warranted):

       RCN’s and Patriot’s policies and procedures regarding copyright
        infringement (e.g., DMCA Policy, Acceptable Use Policy, etc.) and related
        documents and communications;

       RCN’s and Patriot’s receipt and handling of infringement notices (email
        notices, correlation of notices to RCN customers, reports on infringing
        customers, communications with customers, etc.);

       Emails, powerpoints, and other documents concerning RCN’s and Patriot’s
        knowledge of and response to copyright infringement by subscribers;

       Financial data concerning RCN’s revenues and profits (overall and
        attributable to customers identified as engaging in infringing conduct); and

       Patriot’s and other entities or persons’ ownership and financial interest
        in/relating to RCN, and Patriot’s role in managing RCN.

Plaintiffs anticipate producing the following categories of documents, information

and testimony (while reserving the right to seek additional categories of discovery

as may be warranted):


                                            2
Case 3:19-cv-17272-MAS-ZNQ Document 63 Filed 03/12/20 Page 3 of 6 PageID: 626




    Evidence establishing Plaintiffs’ registration of, and ownership or exclusive
     control over, the works in suit;

    Notices of copyright infringement by RCN subscribers that Rightscorp sent to
     RCN, and associated data;

    Audio files that Rightscorp downloaded from RCN subscribers, and
     associated data;

    Rightscorp source code; and

    Evidence matching audio files Rightscorp downloaded from RCN
     subscribers, to Plaintiffs’ works in suit, generated by the RIAA using the
     Audible Magic database.

      Defendants’ position. Defendants anticipate seeking the following categories

of documents, information, and testimony (while reserving the right to seek

additional categories of discovery as may be warranted):

    Evidence regarding the functionality and capabilities of the Rightscorp
     system;

    Evidence regarding alleged copyright infringement by users of RCN’s
     network in the possession of Plaintiffs/RIAA;

    Communications and other documents from or regarding Rightscorp in the
     possession of Plaintiffs/RIAA;

    Communications between Plaintiffs/RIAA and Rightscorp;

    Data and other information Rightscorp obtained from users of RCN’s
     network;

    Evidence regarding the value of, and demand for, the works in suit;

    Evidence regarding the anti-piracy practices and initiatives of
     Plaintiffs/RIAA, including the responsibilities and capabilities of vendors
     engaged to identify alleged infringement of copyrighted works owned or
     controlled by Plaintiffs;


                                        3
Case 3:19-cv-17272-MAS-ZNQ Document 63 Filed 03/12/20 Page 4 of 6 PageID: 627




       Communications and other documents reflecting the views of Plaintiffs/RIAA
        concerning how internet service providers should respond to email notices of
        alleged copyright infringement by users of their networks; and

       Evidence regarding the relationship between Plaintiffs/RIAA and Rightscorp.

(d)      Whether any party will likely request or produce computer-based or
         other digital information, and if so, the parties' discussions of the issues
         listed under the Duty to Meet and Confer in L.Civ.R. 26.1(d)(3) below

         The categories of documents identified in section (c) above all involve

electronically stored information (ESI). The parties have discussed and will seek

agreement on the sources of ESI from which productions will be made, the process

for exchanging search terms and other parameters for identifying relevant ESI, and

the protocols concerning the format of ESI production.

(e)      The date by which discovery should be completed

         The parties propose that fact discovery be concluded by November 30, 2020,

and that expert discovery be concluded by April 30, 2021.

(f)      Any needed changes in limitations imposed by the Federal Rules of Civil
         Procedure, local rule, or standing order

         The parties agree to increase the standard limitation on the number of

depositions under Rule 30(a)(2)(A)(i) to 15 depositions per side. The parties further

agree to cooperate in good faith to ensure that each side has the opportunity to depose

all individuals identified in the opposing side’s initial disclosures and discovery

responses.




                                           4
Case 3:19-cv-17272-MAS-ZNQ Document 63 Filed 03/12/20 Page 5 of 6 PageID: 628



(g)   Any orders, such as data preservation orders, protective orders, or orders
      reflecting agreements under Federal Rule of Evidence 502, which should
      be entered

      The parties anticipate the need for a confidentiality order that includes a

clawback provision pursuant to Federal Rule of Evidence 502. Plaintiffs have

proposed modifications to the Court’s standard confidentiality order, permitting

those of the parties’ in-house counsel, and counsel at the Recording Industry

Association of America (Plaintiffs’ trade association), whose responsibilities include

overseeing this litigation, access to restricted or attorneys’ eyes only materials.

(h)   Proposed deadline for joining other parties and amending the pleadings

      The parties propose a deadline of July 31, 2020 for amended pleadings and

joinder of new parties.

(i)   Proposed dates for filing motions and for trial

      The parties propose a deadline of June 1, 2021 for filing motions for summary

judgment and expert motions. The parties submit that trial should be set for

November 2021 or as soon thereafter as the Court’s calendar allows.

(j)   Whether the case is one which might be resolved in whole or in part by
      voluntary arbitration (pursuant to L.Civ.R. 201.1 or otherwise),
      mediation (pursuant to L.Civ.R. 301.1 or otherwise), appointment of a
      special master or other special procedure.

      The parties will meet and confer regarding a potential mediation. The parties

do not believe that voluntary arbitration, a special master, or other special procedure,

is warranted for this matter.

                                           5
Case 3:19-cv-17272-MAS-ZNQ Document 63 Filed 03/12/20 Page 6 of 6 PageID: 629




Respectfully submitted this 12th of March, 2020.
 FOR PLAINTIFFS:                              FOR DEFENDANTS:
 /s/ Thomas R. Curtin                         /s/ Edward F. Behm
 Thomas R. Curtin                             Edward F. Behm, Jr.
 George C. Jones                              ARMSTRONG TEASDALE LLP
 McElroy, Deutsch, Mulvaney &                 Attorney I.D. No. 017972002
 Carpenter, LLP                               2005 Market Street
 1300 Mount Kemble Ave., P.O. Box 2075        29th Floor, One Commerce Square
 Morristown, NJ 07962-2075
                                              Philadelphia, PA 19103
 Telephone: (973) 993-8100
                                              Telephone: 267.780.2000
 Facsimile: (973) 425-0161
 tcurtin@mdmc-law.com                         Fax: 215.405.9070
 gjones@mdmc-law.com
                                              Richard L. Brophy*
 Robert B. Gilmore (pro hac vice)             Zachary C. Howenstine*
 Philip J. O’Beirne (pro hac vice)            Margaret R. Szewczyk*
 Michael A. Petrino (pro hac vice)            Michael W. Carwin*
 Kevin L. Attridge (pro hac vice)             ARMSTRONG TEASDALE LLP
 Shawna Bray (pro hac vice)                   7700 Forsyth Blvd., Suite 1800
 Stein Mitchell Beato & Missner LLP           St. Louis, Missouri 63105
 901 15th Street, N.W., Suite 700             Telephone: 314.621.5070
 Washington, DC 20005                         Fax: 314.621.5065
 Telephone: (202) 737-7777
                                              rbrophy@armstrongteasdale.com
 Facsimile: (202) 296-8312
 rgilmore@steinmitchell.com                   zhowenstine@armstrongteasdale.com
 pobeirne@steinmitchell.com                   mszewczyk@armstrongteasdale.com
 mpetrino@steinmitchell.com                   mcarwin@armstrongteasdale.com
 kattridge@steinmitchell.com                  *Admitted Pro Hac Vice
 sbray@steinmitchell.com
                                              Attorneys for Defendants
 Attorneys for Plaintiffs




                                        6
